UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VRDT CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California91739 (Address of principal executive offices) (909) 786-1981 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [] Smallerreportingcompany[x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[x] No[] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of August 13, 2012 the Company has 125,565,141shares of Class A Common Stock outstanding and no other classes of common stock. 2 TABLE OF CONTENTS VRDT CORPORATION (A DEVELOPMENT STAGE COMPANY) Part I – Financial Information Item 1 Financial Statements 4 Balance Sheets as of June 30, 2012 and March 31, 2012 5 Statements of Operations for the Nine Months Ended June 30, 2012, and 2011 and for the Period from Inception, August 19, 1999, through June 30, 2012 6 Statement of Stockholder’s Equity for the Period from Inception through June 30, 2012 7 Statements of Cash Flows for the Nine Months Ended June 30, 2012, and 2011 and the Period from Inception, August 19, 1999, through June 30, 2012 9 Notes to the Financial Statements 11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 17 Item 4 Controls and Procedures 18 Part II – Other Information Item 1 Legal Proceedings 19 Item 1A. Risk Factors
